July 31, 2001

 

Frank Savage

Alliance Capital

Management Corporation

1345 Avenue of the Americas

New York, NY 10105

 

Dear Frank:

 

This letter sets forth the terms of your Agreement with Alliance Capital
Management Corporation (the “Company”) and Alliance Capital Management L.P. (the
“Partnership”) in connection with your retirement.

 

1. Retirement.  Effective as of July 31, 2001 (“Retirement Date”), you shall
retire as an employee of the Partnership and shall resign as an officer of the
Company and as an officer and director of all divisions and subsidiaries of the
Partnership.

 

You shall continue to serve on the Board of Directors (“Board”) of the Company,
subject to the election by the Board and the shareholders as necessary. You
shall also continue to serve on the boards of directors of The Nile Growth
Company and The Southern Africa Fund  (collectively, the “Funds”), subject in
all cases to the election by the boards of directors and shareholders of the
Funds as necessary.  For your service to the Company as a director, you shall be
paid an annual retainer equal to that paid to independent directors and fees for
attending meetings of the Board and Committees thereof on the same basis as
independent directors.

 

2.  Payments/Benefits.  You shall be entitled to any accrued and unpaid
compensation in the amount of $6,153.84 earned through the Retirement Date.  A
year-end bonus for the period ending December 31, 2001 in the amount of Three
Hundred Thousand Dollars ($300,000.00) (less proper federal tax deductions)
shall be paid to you at the time the Partnership pays year-end bonuses to its
employees.

 

                On the Retirement Date, you shall return your current automobile
to the Partnership. Except as otherwise provided herein, as of the Retirement
Date, your participation in and contributions to all welfare, non-qualified and
qualified plans of the Partnership and its affiliates shall cease and your
rights to a distribution, rollover, form of payment or deferral regarding your
account balances shall be determined in accordance with the terms and conditions
of the respective plans.  Until the Retirement Date, the Partnership will
continue in effect your current medical coverage under its group medical
plan(s).  As of the Retirement Date,

 

1

--------------------------------------------------------------------------------


 you will be given the option to continue in effect coverage under the
Partnership’s medical plans under the terms and conditions of the applicable
plans at your expense.

 

3.  Expenses.  The Partnership or the Funds, as the case may be, shall reimburse
you for expenses that you incur in attending board meetings in accordance with
the Partnership’s or the Funds’ policies and procedures applicable to
independent directors.

 

4.  Office and Support Staff.  Until December 31, 2001, at the Partnership’s
expense, you shall be entitled to use two small exterior, executive offices at
the Partnership’s New York City office and your current secretary, Ms. Eva
Evgenis, shall assist you in the performance of your duties.

 

5.  Acknowledgment. You hereby acknowledge that you have carefully read this
Agreement, fully understand and accept all of its provisions and sign it
voluntarily of your own free will. You further acknowledge that you have been
provided a full opportunity to review and reflect on the terms of this Agreement
and to seek the advice of legal counsel of your choice. You acknowledge that you
have been given a period of twenty-one (21) days to consider this Agreement
before signing it. You may revoke this Agreement within seven (7) days of your
signing it.  For such revocation to be effective, written notice must be
received by the Company no later than the close of business on the seventh day
after you sign this Agreement. If you revoke this Agreement it shall be of no
further force and effect.

 

6.  Release.  (a)  In consideration of the foregoing agreements by the
Partnership, you hereby agree to and do fully and completely release, discharge
and waive any and all claims, complaints, causes of action, actions, suits,
debts, sums of money, contracts, controversies, agreements, promises, or demands
of whatever kind, in law or in equity, which you ever had, now have or which
you, your heirs, executors or administrators may have against the Partnership
and its subsidiaries, affiliates, predecessors, successors and assigns, and each
and all of their officers, directors, partners, associates, agents, shareholders
and employees by reason of any event, matter, cause or thing which has occurred
prior to the date of execution of this Agreement (hereinafter “Claims”). You
understand and accept that this Agreement specifically covers, but is not
limited to, any and all Claims which you have or may otherwise have against the
Partnership relating in any way to compensation, or to any other terms,
conditions or circumstances of your employment with the Partnership and to your
termination of such employment as contemplated hereby, whether for severance or
based on statutory or common law claims for employment discrimination (including
any claims under the Age Discrimination in Employment Act), wrongful discharge,
breach of contract or any other theory, whether legal or equitable.
Notwithstanding the foregoing, in no event shall you be deemed by this paragraph
to have released any

 

2

--------------------------------------------------------------------------------


rights or claims you may have for payments or benefits under this Agreement or
to seek indemnification with respect to liability incurred by you in your
capacity as an officer or director of the Company, the Partnership or their
affiliated entities.

 

(b)  In exchange for the benefits provided to them under this Agreement, the
Partnership, the Company and their subsidiaries, divisions, affiliated entities,
predecessors, successors and assigns hereby agree to and do fully and completely
release you and your heirs, successors and assigns from any and all claims,
causes of action, suits, demands and/or controversies of whatever kind, in law
or equity, which has occurred prior to the date of the execution of this
Agreement (hereinafter, “Company Claims”) arising out of your former employment
with the Company and the Partnership.  The Company Claims that are being
released include for example, and without limitation, claims arising under any
federal, state, or common law, statute, regulation, or law of any other type. 
Furthermore, the releasers herein acknowledge that there are no lawsuits,
charges or demands currently pending based on any claim released in this Section
and that they promise never to file or prosecute a lawsuit complaint or charge
based on the claims released in this Section.  Notwithstanding the foregoing,
the Company, the Partnership and their respective affiliates do not waive any
rights to which they may be entitled (i) to seek to enforce this Agreement or
(ii) pursuant to any Company Claims that are founded upon or directly related to
breach of fiduciary duty and/or willful or intentional misconduct in your
capacity as a director of the Company or the Funds.

 

7.  Indemnification; Successors and Assigns.  So long as you continue to be a
director of the Company, you shall be an “Indemnified Person” within the meaning
of the Agreement of Limited Partnership of the Partnership.  The foregoing
indemnity shall not apply to claims by the Company or the Partnership against
you that arise under the terms of this Agreement and nothing herein shall
require indemnification for any conduct occurring after the termination of your
service as a director of the Company.

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in your case) and assigns.  Any successor of
the Company or the Partnership shall assume the obligations of the Company or
the Partnership, as the case may be, under this Agreement and perform any duties
and responsibilities in the same manner and to the same extent that the Company
or the Partnership would be required to perform if no such succession had taken
place.

 

8.  Entire Agreement.  Effective as of the Retirement Date, all prior agreements
relating to your employment by the Partnership and your service as an officer,
director, consultant or other independent contractor to the Partnership and

 

3

--------------------------------------------------------------------------------


each of its affiliates will terminate and be no further force or effect and you
hereby waive all rights, benefits, claims and causes of action under those
agreements. This Agreement contains the entire understanding with respect to the
subject matter hereof, and supersedes any and all prior agreements and
understandings, whether written or oral, among you, the Company, the Partnership
or any affiliate thereof with respect to the subject matter hereof.

 

9.  Miscellaneous.  This Agreement may not be altered, modified or amended
except by written instrument signed by you, the Company and the Partnership. 
This Agreement shall be governed by New York law, without reference to
principles of conflicts of law.

 

10. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be binding on the parties and have the full legal effect of the original.

 

Sincerely,

 

 

ALLIANCE CAPITAL MANAGEMENT L.P.

 

 

By:  ALLIANCE CAPITAL MANAGEMENT

           CORPORATION, its General Partner

 

 

By:

/s/ Bruce W.  Calvert

 

Bruce W. Calvert

 

Chief Executive Officer

 

 

AGREED TO AND ACCEPTED BY

 

 

/s/ Frank Savage

 

Frank Savage

 

 

 

August 7, 2001

 

Date

 

 

4

--------------------------------------------------------------------------------